 

Exhibit 10.3

 

Prepared by and after recording return to:

Diana R. Palecek, Esq.

Smith Moore Leatherwood LLP

101 North Tryon Street, Suite 1300

Charlotte, NC 28246

 

ASSIGNMENT OF LEASES AND RENTS

 

Cover Sheet

 

Date:   November  22 , 2013

 

Borrower: AR Borrower I, LLC, a Delaware limited liability company

 

Borrower's Notice Address: 880 Glenwood Avenue, S.E., Suite H   Atlanta, Georgia
30307

 

Lender:Sun Life Assurance Company of Canada, a Canadian corporation, together
with other holders from time to time of the Note (as herein defined).

 

Lender’s Notice Address: c/o Sun Life Assurance Company of Canada   One Sun Life
Executive Park   Wellesley Hills, Massachusetts 02481   Attention:  Mortgage
Investments Group

 

Note: a Promissory Note from Borrower to Lender in the Note Amount, of even date
herewith, and all replacements, substitutions, modifications, renewals and
extensions thereof.

 

Note Amount:    $31,900,000.00

 

Mortgage:   a Deed of Trust and Security Agreement, encumbering the Property, of
even date herewith, and all modifications or amendments thereto or extensions
thereof.

 

Permitted Leasing Guidelines:   Residential apartment leases that are in
compliance with the provisions of Paragraph 4.5 hereof

 

State North Carolina

 

Exhibit A (Property Description) is incorporated herein by reference.

 

 

 

 

Table of Contents

 

1. DEFINITION OF TERMS 1       2. GRANTING CLAUSES 1       3. REPRESENTATIONS
AND WARRANTIES 1       3.1 Ownership of Leases 2 3.2 Status of Leases 2 3.3
Status of Major Tenants 2 3.4 Contamination 2       4. COVENANTS 2       4.1
Leases 2 4.2 Contamination 4 4.3 Estoppel Certificates 4 4.4 Further Assurances
4       5. DEFAULTS; REMEDIES OF LENDER 4       5.1 Events of Default 4   (a)
Mortgage 4   (b) Breach of Covenant 4 5.2 Remedies 5   (a) Possession of
Property 5   (b) Collection of Rents 5   (c) Payments 5   (d) Other 5 5.3
Application of Proceeds 5 5.4 General Provisions 6   (a) Multiple Exercise of
Remedies 6   (b) Cumulative Remedies 6   (c) Right to Terminate Proceedings 6  
(d) No Waiver or Release 6   (e) Waiver of Jury Trial 6 5.5 Limitation on
Lender’s Liability 6 5.6 Indemnification 7       6. COLLECTION OF RENTS AND
RELEASE 7       6.1 Borrower’s Right to Collect Rents 7 6.2 Release of
Assignment 7

 

 

 

 

7. GENERAL 8       7.1 Lender’s Right to Waive, Consent or Release 8 7.2 No
Impairment 8 7.3 Amendments 8 7.4 Notices 8 7.5 Successors and Assigns 8 7.6
Severability 8 7.7 Gender and Construction 9 7.8 Joint and Several Liability 9
7.9 Modifications 9 7.10 Governing Laws 9 7.11 Captions 9 7.12 Other Security 9
7.13 Direction to Tenants 9 7.14 Nonrecourse 9 7.15 Time of the Essence 10

 

 

 

 

1.DEFINITION OF TERMS. As used herein, the terms defined on page i hereof and in
the Mortgage shall have the meanings given on page i and in the Mortgage,
respectively, and the following terms shall have the following meanings:

 

1.1Event of Default: as defined in Paragraph 5.1.

 

1.2In its sole unfettered discretion: as defined in Paragraph 7.7.

 

1.3Lease Assignment: this Assignment of Leases and Rents and all modifications
or amendments thereto and extensions thereof.

 

1.4Leases: all leases, license agreements and other occupancy or use agreements
(whether oral or written), now or hereafter existing, which cover or relate to
all or any portion of the Property in which Borrower holds the landlord’s or
lessor’s interest therein, together with all options therefor, amendments
thereto and renewals, modifications and guarantees thereof, and all Rents.

 

1.5Permitted Leases: any Leases now existing or hereafter entered into on a form
approved by Lender for leasable space in the Property which comply with the
Permitted Leasing Guidelines.

 

1.6Rents: all rents, royalties, issues, profits, revenues, income and other
benefits of the Property arising at any time (including, without limitation,
after the filing of any petition under any present or future Federal or State
bankruptcy or similar law) from the use or enjoyment thereof or from the Leases,
including, without limitation, cash, letters of credit or securities deposited
thereunder to secure performance by the tenants of their obligations thereunder,
whether said cash, letters of credit or securities are to be held until the
expiration of the terms of the Leases or applied to one or more of the
installments of rent coming due, additional, percentage, participation and other
rentals, fees and deposits.

 

2.GRANTING CLAUSES. For valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower hereby irrevocably and absolutely
grants, transfers, assigns, mortgages, bargains, sells and conveys to Lender all
of Borrower’s estate, right, title and interest in, to and under, and grants a
first and prior security interest in, the Leases, whether now owned or held or
hereafter acquired or owned by Borrower, FOR THE PURPOSE OF SECURING THE
FOLLOWING OBLIGATIONS OF BORROWER TO LENDER, in such order of priority as Lender
may elect:

 

(a)payment of the Secured Debt;

 

(b)payment of such additional sums with interest thereon which may hereafter be
loaned to Borrower by Lender, even if the sum of the amounts outstanding at any
time exceeds the Note Amount; and

 

(c)due, prompt and complete observance, performance, fulfillment and discharge
of each and every obligation, covenant, condition, warranty, agreement and
representation contained in the Loan Documents.

 

3.REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants to
Lender that the following are true, correct and complete as of the date of this
Lease Assignment.

 

1

 

 

3.1Ownership of Leases. Borrower is the sole owner of the entire landlord’s
interest in all of the presently existing Leases. Neither the Leases nor any
interest therein have been assigned to any person or entity (other than Lender).
No Lease or option or commitment to lease affecting the Property presently
exists.

 

3.2Status of Leases.

 

(a)each of the Leases is valid and enforceable and has not been altered,
modified, amended, or extended;

 

(b)to the best of Borrower’s knowledge, there exist no uncured defaults by
Borrower under any of the Leases and to the best knowledge and belief of
Borrower, after due investigation and inquiry, there exist no uncured defaults
by any tenant under any of the Leases and no tenant has any claim, offset or
defense to payment of rent under the Leases;

 

(c)none of the Rents have been assigned;

 

(d)none of the Rents have been collected more than 30 days in advance; and

 

(e)except as disclosed to Lender in writing or in a rent roll, no rental
concession or period of rent-free occupancy has been given any tenant under any
Lease for any period subsequent to the effective date of this Lease Assignment.

 

3.3Status of Major Tenants. To the best of Borrower’s knowledge and belief,
except as disclosed to Lender in writing or in a rent roll, no tenant leasing
more than 15% of the total rentable space in the Improvements has suffered or
incurred any material, adverse change in its finances, business, operations,
affairs or prospects since the date of the Commitment.

 

3.4Contamination. To the best of Borrower’s knowledge and belief, after due
investigation and inquiry:

 

(a)none of the tenants under any of the Leases nor any prior tenants use or
operate or have used or operated the Property in a manner which resulted or will
result in Contamination;

 

(b)each tenant’s use and operation of the Property is in compliance with all
Laws including without limitation all Federal, state and municipal laws
pertaining to health or the environment; and

 

(c)there are no Environmental Actions or Claims pending or threatened against
any tenant, or the Property.

 

4.COVENANTS.

 

4.1Leases. Borrower shall:

 

(a)observe and perform all the obligations imposed upon the landlord under the
Leases;

 

2

 

 

(b)not do or permit to be done anything to impair the security of Lender under
this Lease Assignment or its interest as landlord under the Leases;

 

(c)not collect any of the Rents more than 30 days in advance of the time when
the same become due;

 

(d)not execute, without Lender’s prior written consent: (i) any other assignment
of the landlord’s interest in the Leases, or (ii) any Leases (other than
Permitted Leases);

 

(e)deliver to Lender a true and complete copy of any Lease, including Permitted
Leases, promptly after execution by Borrower;

 

(f)not subordinate the Leases to any mortgage or other encumbrance or permit,
consent or agree to any such subordination without Lender’s prior written
consent;

 

(g)not alter, modify or change the terms of any of the Leases (other than
alterations, modifications or changes to any Permitted Lease which do not,
individually or collectively, result in such Permitted Lease no longer
fulfilling the criteria for Permitted Leases);

 

(h)not give any consent or exercise any option required or permitted by the
Leases (other than options contained in the original Lease to extend the term)
without Lender’s prior written consent;

 

(i)not agree to early termination or cancellation of any of the Leases without
Lender’s prior written consent, which consent may be conditioned on, among other
things, payment to Lender of any termination fee or other sums received by
Borrower in connection with such termination or cancellation;

 

(j)not otherwise cancel or terminate any of the Leases or accept a surrender
thereof or convey, transfer, suffer or permit a conveyance or transfer of, the
premises demised thereby or of any interest therein so as to effect directly or
indirectly, proximately or remotely, a merger of the estates and rights of, or a
termination or diminution of, the obligations of the tenant thereunder;

 

(k)not alter, modify or change the terms of any guarantee of any of the Leases
or cancel or terminate any such guarantee without Lender’s prior written
consent; and

 

(l)not consent to any assignment of any Lease (other than Permitted Leases),
whether or not in accordance with its terms, without Lender’s prior written
consent, unless the tenant thereunder remains liable thereafter for all
obligations under such Lease;

 

(m)set up an escrow for security deposits upon request of Lender; and

 

(n)send copies of all current leases to Lender within five (5) business days
after Lender’s written request at any time during the life of the loan.

 

Any exercise by Lender of its discretion in connection with a request for its
consent under this Paragraph 4.1 shall be based on its reasonable evaluation of
the requested matter. Lender shall respond to a request for its consent within a
reasonable time.

 

3

 

 

4.2Contamination. Borrower shall not permit any tenant to use or operate the
Property in a manner which will result in Contamination and Borrower shall take
all steps reasonably necessary under the circumstances including, without
limitation, periodic inspections and assessments of the premises demised under
the Leases to determine whether any tenant’s use or operation of the Property
has resulted in Contamination.

 

4.3Estoppel Certificates. Whenever reasonably requested by Lender, Borrower
shall execute and deliver and shall cause any tenant under a non-residential
lease (if any) to execute and deliver to or at the direction of Lender, and
without charge to Lender, written certifications to confirm the current status
of the Lease, use and occupancy of the premises demised to the tenant, condition
of the tenant and of the premises, the tenant’s right to extend the Lease or
purchase the premises and any other information Lender may reasonably require.

 

4.4Further Assurances. Borrower shall:

 

(a)cause Lender’s name to be noted on all Leases as the assignee of the
landlord’s interest thereunder or otherwise notify tenants under existing and
future Leases of Lender’s interest as assignee of the landlord’s interest
thereunder; and

 

(b)at Lender’s request, specifically assign and transfer to Lender any
particular Lease and execute and deliver such further instruments to accomplish
the purposes of this Lease Assignment as Lender shall from time to time
reasonably require.

 

4.5Residential Leases. Notwithstanding the foregoing, Borrower shall have the
right, without seeking the consent of Lender, to enter into residential Leases
with individuals for single apartment units on the Property and to modify and
terminate said residential leases entered into with individuals for single
apartment units, provided that any such action is taken by Borrower in the
ordinary course of business by operating the Property and its consistent with
the action that would be taken by a prudent landlord managing a comparable
residential apartment property and provided further that each such Lease entered
into or modified by Borrower shall: (i) provide for rental payment at a rate
consistent with prevailing rates then being obtained by prudent landlords
leasing comparable properties in the local market where the Property is located;
(ii) be for a term of not less than six (6) months; (iii) not contain any terms
which would materially adversely affect Lender’s rights under the Loan
Documents; and (iv) be on the form of lease approved by Lender.

 

5.DEFAULTS; REMEDIES OF LENDER.

 

5.1Events of Default. Any of the following shall constitute an “Event of
Default” hereunder:

 

(a)Mortgage. The occurrence of an Event of Default under the Mortgage; and

 

(b)Breach of Covenant. Any breach by Borrower of any covenant, agreement,
condition, term or provision in this Lease Assignment, which continues for 30
days after written notice thereof by Lender to Borrower; provided, however, that
if the nature of Borrower’s breach is such that more than 30 days is reasonably
required to cure the same, then Borrower shall not be deemed to be in default if
Borrower commences such cure as promptly as reasonably possible within such
30-day period, diligently prosecutes such cure to completion, and completes such
cure within 60 days from the date of Lender’s aforesaid notice to Borrower.

 

4

 

 

5.2Remedies. In case of an Event of Default, Lender may, at any time thereafter,
at its option, without notice, and without bringing any legal action or
proceeding unless expressly required by law, exercise any or all of the
following remedies:

 

(a)Possession of Property. Take physical possession of the Property and of all
books, records, documents and accounts relating thereto and exercise, without
interference from Borrower, any and all rights which Borrower has with respect
to the Property, including, without limitation, the right, at Borrower’s
expense, to rent and lease the Property, to hire a professional property manager
for the Property, to Clean-Up any Contamination and to make from time to time
all alterations, renovations, repairs and replacements to the Property as may
seem proper to Lender. If necessary to obtain possession as provided for above,
Lender may, without liability to Borrower or other persons, invoke any and all
legal remedies to dispossess Borrower, including, without limitation, one or
more actions for forcible entry and detainer, trespass and restitution.

 

(b)Collection of Rents. Either with or without taking possession of the
Property, through a receiver or otherwise, in its own name or otherwise, collect
the Rents (including, without limitation, those past due and unpaid).

 

(c)Payments. Without releasing Borrower from any obligation hereunder or under
the Loan Documents, cure any Event of Default. In connection therewith, Lender
may enter upon the Property and do such acts and things as Lender deems
necessary or desirable to protect the Property or Leases, including, without
limitation: (i) prosecuting or defending any legal action affecting any Lease;
(ii) making, enforcing, modifying and accepting surrender of any Lease; (iii)
obtaining and evicting tenants; (iv) fixing or modifying Rents; (v) making
alterations, renovations, repairs and replacements to the Property; and (vi)
otherwise doing any act which Lender deems proper to protect the Property and/or
its interest under this Lease Assignment.

 

(d)Other. Take such other actions or commence such other proceedings as Lender
deems necessary or advisable to protect its interest in the Property and the
Leases and its ability to collect the Secured Debt as are available under Laws.

 

Any sums advanced by Lender under this Paragraph 5.2 shall bear interest at the
lesser of (a) the Default Rate specified in the Note or (b) the maximum
nonusurious interest rate permitted by applicable law and shall be payable by
Borrower on demand. Such sums, together with such interest, shall constitute a
part of the Secured Debt.

 

5.3Application of Proceeds. All sums realized by Lender under Paragraph 5, less
all costs and expenses incurred by Lender under Paragraph 5, including, without
limitation, reasonable attorneys’ fees and disbursements, property management
fees, costs of title commitments, inspections, environmental site assessments
and testing, engineering reports, alterations, renovations, repairs and
replacements made or authorized by Lender and all expenses incident to Lender
taking possession of the Property, and such sums as Lender deems appropriate as
a reserve to meet future expenses of the Property, shall be applied to the
Secured Debt in such order as Lender shall determine. Thereafter, any balance
shall be paid to the person or persons legally entitled thereto.

 

5

 

 

5.4General Provisions.

 

(a)Multiple Exercise of Remedies. Lender may exercise its remedies under
Paragraph 5 several times (in case of several Events of Default) without
exhausting Lender’s right to such remedies for any unsatisfied part of the
Secured Debt and without exhausting the power to exercise such remedy for any
other part of the Secured Debt, whether matured at the time or subsequently
maturing.

 

(b)Cumulative Remedies. All of the rights, remedies and options set forth in
Paragraph 5 or otherwise available at law or in equity are cumulative and may be
exercised without regard to the adequacy of, or exclusion of, any other right,
remedy, option or security held by Lender.

 

(c)Right to Terminate Proceedings. Lender may, at any time before conclusion of
any proceeding or other action brought in connection with its exercise of the
remedies provided for in Paragraph 5, terminate, without prejudice to Lender,
such proceedings or actions.

 

(d)No Waiver or Release. Lender may resort to any remedies and the security
given by the Loan Documents in whole or in part, and in such portions and in
such order as may seem best to Lender in its sole unfettered discretion, and any
such action shall not in any way be considered as a waiver of any of the rights,
benefits or remedies evidenced by the Loan Documents. The failure of Lender to
exercise any right, remedy or option provided for in the Loan Documents shall
not be deemed to be a waiver of any of the covenants or obligations secured by
the Loan Documents. No sale of all or any of the Property, no forbearance on the
part of Lender and no extension of the time for the payment of the whole or any
part of the Secured Debt or any other indulgence given by Lender to Borrower or
any other person or entity, shall operate to release or in any manner affect
Lender’s interest in the Property or the liability of Borrower to pay the
Secured Debt.

 

(e)WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER AND LENDER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER, ON OR IN
RESPECT OF ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY WAY CONNECTED WITH,
THIS LEASE ASSIGNMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR THE RELATIONSHIP OF
BORROWER AND LENDER HEREUNDER OR THEREUNDER.

 

5.5Limitation on Lender’s Liability. Lender shall not be liable for any loss
sustained by Borrower resulting from Lender’s failure to lease the Property
after an Event of Default or from any other act or omission of Lender in
managing the Property after an Event of Default unless such loss is caused by
the willful misconduct or bad faith of Lender. Lender shall not be obligated to
perform or discharge nor does Lender hereby undertake to perform or discharge,
any obligation, duty or liability under the Leases.

 

6

 

 

This Lease Assignment shall not operate to make Lender a mortgagee in possession
or to place responsibility for the control, care, management, repair or Clean-Up
of the Property upon Lender, nor for the carrying out of any of the terms and
conditions of the Leases; nor shall it operate to make Lender responsible or
liable for any waste committed on the Property by the tenants or any other
parties, or for any dangerous or defective condition of the Property, or for any
negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death of any tenant, licensee, employee or
stranger.

 

5.6Indemnification. If any claim against Lender is made in connection with any
Lease, the Property or this Lease Assignment, Borrower shall indemnify, defend
and hold harmless Lender, its agents, employees and contractors, from and
against, and upon demand, reimburse Lender for all claims, demands, liabilities,
losses, damages, judgments, penalties, costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, which may be imposed
upon, asserted against or incurred or paid by Lender by reason of, on account of
or in connection with any Lease, the Property or this Lease Assignment, unless
the claim was directly caused by the gross negligence or intentional misconduct
of Lender. If Lender commences litigation against Borrower to enforce any of its
rights hereunder or to recover any of the Secured Debt, Lender may employ an
attorney or attorneys and, in such event, Borrower shall pay Lender in
connection therewith, whether or not litigation is actually filed or prosecuted
to judgment, all reasonable fees and expenses of such attorneys at standard
hourly rates and without regard for any statutory presumption. Borrower shall
timely appear in and vigorously contest any action or proceeding purporting to
affect the security hereof or the rights or powers of Lender hereunder, and
Borrower shall pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, in any similar action or proceeding in
which Lender may appear. At Borrower’s sole cost and expense, Borrower shall
timely appear in and vigorously defend or prosecute, as the case may be, any
litigation arising from or in connection with any Lease.

 

6.COLLECTION OF RENTS AND RELEASE.

 

6.1Borrower’s Right to Collect Rents. Until the occurrence of an Event of
Default and except as otherwise expressly provided to the contrary, Borrower
shall have a license to:

 

(a)collect the Rents, but not more than 30 days prior to accrual;

 

(b)retain and use all Rents so collected as a trust fund, for application to
payment of such of the Secured Debt as is due, and payment and performance of
Borrower’s other obligations under the Loan Documents, retaining the balance, if
any, for its own account; and

 

(c)exercise, except as otherwise specifically provided herein, all the rights of
the landlord under each Lease.

 

6.2Release of Assignment. Upon payment in full of the Secured Debt and
performance of all obligations secured hereby, this Lease Assignment shall
become and be void.

 

7

 

 

7.GENERAL.

 

7.1Lender’s Right to Waive, Consent or Release. Lender may at any time and from
time to time, in writing: (a) waive compliance by Borrower with any covenant
herein made by Borrower to the extent and in the manner specified in such
writing; or (b) consent to Borrower doing any act which Borrower is prohibited
hereunder from doing, or consent to Borrower’s failing to do any act which
Borrower is required hereunder to do, to the extent and in the manner specified
in such writing. No such act shall in any way impair the rights hereunder of
Lender, except to the extent specifically agreed to by Lender in such writing.

 

7.2No Impairment. The interests and rights of Lender under this Lease Assignment
shall not be impaired by any indulgence, including, without limitation: (a) any
renewal, extension or modification which Lender may grant with respect to any of
the Secured Debt; (b) any surrender, compromise, release, renewal, extension,
exchange or substitution which Lender may grant in respect of the Property or
any interest therein; or (c) any release or indulgence granted to any maker,
endorser, guarantor or surety of any of the Secured Debt.

 

7.3Amendments. This Lease Assignment may not be waived, changed or discharged
orally, but only by an agreement in writing signed by Lender, and any oral
waiver, change or discharge of any provision of this Lease Assignment shall be
without authority and of no force and effect. Any waiver, change or discharge
shall be effective only in the specific instances and for the purposes for which
given and to the extent therein specified.

 

7.4Notices. Any notice, request, demand or other communication required or
permitted under this Lease Assignment (unless otherwise expressly provided
therein) shall be given in writing by delivering the same in person to the
intended addressee, by overnight courier service with guaranteed next day
delivery or by certified United States Mail, postage prepaid sent to the
intended addressee at the applicable Notice Address or to such different address
as either Borrower or Lender shall have designated by written notice to the
other sent in accordance herewith. Such notices shall be deemed given when
received or, if earlier, in the case of delivery by courier service with
guaranteed next day delivery, the next day or in the case of delivery by
certified United States Mail, two days after deposit therein. No notice to or
demand on Borrower in any case shall of itself entitle Borrower to any other or
further notice of demand in similar or other circumstances.

 

7.5Successors and Assigns. The terms, provisions, covenants and conditions of
this Lease Assignment shall be binding upon Borrower, and any permitted
successors and assigns of Borrower, and shall inure to the benefit of Lender and
its successors, substitutes and assigns and shall constitute covenants running
with the Land. All references in this Lease Assignment to Borrower or Lender
shall be deemed to include all such successors, substitutes and assigns.

 

If ownership of the Property or any portion thereof becomes vested in a person
other than Borrower, Lender may, without notice to Borrower, whether or not
Lender has given written consent to such change in ownership, deal with such
successor or successors in interest with reference to this Lease Assignment in
the same manner as with Borrower, without in any way vitiating or discharging
Lender’s remedies under or Borrower’s liability under this Lease Assignment.

 

7.6Severability. A determination that any provision of this Lease Assignment is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision, and any determination that the application of any provision of
this Lease Assignment to any person or circumstances is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to any other persons or circumstances.

 

8

 

 

7.7Gender and Construction. Within this Lease Assignment, words of any gender
shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires. References in this Lease Assignment to “herein”,
“hereunder” or “hereby” shall refer to this entire Lease Assignment, unless the
context otherwise requires. When the phrase “in its sole unfettered discretion”
is used in this Lease Assignment with respect to Lender, it shall permit Lender
to evaluate such criteria (without allowance for reasonableness) as it chooses
in approving or disapproving the requested or pending action. To the extent the
terms of this Lease Assignment and the other Loan Documents are inconsistent or
conflict, the terms of this Lease Assignment shall control and such documents
shall be read together in order to provide Lender the broadest range of remedies
available to it.

 

7.8Joint and Several Liability. If Borrower is composed of more than one party,
the obligations, covenants, agreements, representations and warranties contained
in this Lease Assignment, as well as the obligations arising hereunder, are and
shall be joint and several as to each such party.

 

7.9Modifications. References to any of the Loan Documents in this Lease
Assignment shall be deemed to include all amendments, modifications, extensions
and renewals thereof.

 

7.10Governing Law. This Lease Assignment shall be construed according to and
governed by the laws of the State.

 

7.11Captions. All paragraph and subparagraph captions are for convenience of
reference only and shall not affect the construction of any provision herein.

 

7.12Other Security. Lender may take or release other security for payment of the
Secured Debt and may release any party primarily or secondarily liable therefor
and may apply any other security held by it to the satisfaction of the Secured
Debt without prejudice to any of its rights under this Lease Assignment.

 

7.13Direction to Tenants. BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS
EACH TENANT NAMED IN THE LEASES, UPON RECEIPT FROM LENDER OF A WRITTEN NOTICE TO
THE EFFECT THAT AN EVENT OF DEFAULT EXISTS UNDER THIS LEASE ASSIGNMENT, TO PAY
ALL RENTS ARISING OR ACCRUING UNDER SAID TENANT’S LEASE TO LENDER AND TO
CONTINUE SO TO DO UNTIL OTHERWISE NOTIFIED BY LENDER.

 

7.14Nonrecourse. Borrower shall be liable upon the indebtedness evidenced by the
Note, for all sums to accrue or to become payable thereon and for performance of
all covenants contained in the Note or in any of the other Loan Documents, to
the extent, but only to the extent, of Lender’s security for the same,
including, without limitation, all properties, rights, estates and interests
covered by the Mortgage and the other Loan Documents. No attachment, execution
or other writ or process shall be sought, issued or levied upon any assets,
properties or funds of Borrower other than the properties, rights, estates and
interests described in the Mortgage and the other Loan Documents. In the event
of foreclosure of such liens, mortgages or security interests, by private power
of sale or otherwise, no judgment for any deficiency upon such indebtedness,
sums and amounts shall be sought or obtained by Lender against Borrower. Subject
to the foregoing, nothing herein contained shall be construed to prevent Lender
from exercising and enforcing any other remedy relating to the Property allowed
at law or in equity or by any statute or by the terms of any of the Loan
Documents.

 

9

 

 

Notwithstanding the foregoing, Borrower shall be personally liable to Lender as
set forth in Paragraph 12 of the Note.

 

Lender shall not be limited in any way in enforcing the personal liability and
obligations of Borrower under the Loan Documents against Borrower, nor shall
Lender be limited in any way in enforcing the personal liability and obligations
of any guarantor or indemnitor in accordance with the terms of the instruments
creating such liabilities and obligations. To that end, Borrower hereby
expressly waives any right to require Lender to bring any action against any
other person or to require that resort be had to any security and, without
limiting the generality of the foregoing, Borrower herewith expressly waives any
right Borrower otherwise might have or might have had under the provisions of
Section 26-7 of the North Carolina General Statutes, et. seq. and/or other North
Carolina laws.

 

7.15Time of the Essence: Time is of the essence of each and every performance
obligation of Borrower under this Lease Assignment or any of the other Loan
Documents.

 

10

 

 

[Signature Page of Assignment of Leases and Rents]

 

IN WITNESS WHEREOF, this Lease Assignment has been executed and delivered under
seal as of the date first above written.

 

  BORROWER:       AR I Borrower, LLC         By: /s/ Rob Meyer           Name:
Rob Meyer           Title: President

 

STATE OF GEORGIA – COUNTY OF COBB

 

I certify that the following person personally appeared before me this day
acknowledging to me that he signed the foregoing document: Rob Meyer.

 

Today's Date: 11.15  , 2013 Sheronda Davis   [Notary's signature as name appears
on seal]       Sheronda Davis   [Notary's printed name as name appears on seal]

 

My commission expires: 8.21 , 2015

 

11

 

 

EXHIBIT A

 

Property Description

 

Being all of Parcels 1, 2 and the areas shown as the sixty-six (66) foot public
right-of-way (“Prosser Way”) and the fifty (50) foot public right of way
(“Skinner Lane”), as shown on a plat recorded in Map Book 53, page 886, and
Parcel 3A as shown on a plat recorded in Map Book 55, page 355, Mecklenburg
County Register of Deeds, reference to which is hereby made for a more
particular description.

 

TOGETHER WITH the rights and easements conferred by that Sewer Easement
Agreement recorded in Book 18053, at page 845, Mecklenburg County Register of
Deeds, as amended by First Amendment to Sewer Agreement recorded in Book 20732,
at page 68, and Second Amendment to Sewer Easement Agreement recorded in Book
22541, at page 189.

 

TOGETHER WITH easements contained in that Declaration of Easements, Covenants
and Restrictions recorded in Book 28849, at page 615, Mecklenburg County
Register of Deeds.

 

 

 